           Case 1:19-cr-00804-VEC Document 68 Filed 09/02/20 Page 1 of 2


                                   LAW OFFICES OF
                            WONG, WONG & ASSOCIATES, P.C.
RAYMOND H. WONG *                     150 BROADWAY, SUITE 1588                      NEW JERSEY OFFICE
VALERIE Y. C. WONG *                     NEW YORK, NY 10038                     12 ROSZEL RD, STE A102
                                         PHONE: (212) 566-8080                     PRINCETON, NJ 08540
____________                           FACSIMILE: (212) 566-8960                   PHONE: (609) 520-1668
                                                                               FACSIMILE: (609) 520-1168
PAUL GLIMER
NATALYA RUTCHYK *
DOUGLAS DOOLING, JR. °
YAEL KLAUSNER *
PETER E. SOCKLER, JR. #
VICKY C. MAO ‡


* MEMBER NY & NJ BARS
‡ MEMBER NY BAR
# MEMBER NJ BAR
° MEMBER NY, NJ, MA & DC BARS



                                                                           September 2, 2020

Via ECF
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

        Re:      United States v. Zhongsan Liu, S1 19 Cr. 804 (VEC)

Dear Honorable Judge Caproni,

         We are writing in response to the letter filed by the Government on September 1, 2020 in
order to correct certain misstatements in their letter about our August 28, 2020 letter to Your
Honor as well as their misinterpretation of the case law they cited in their September 1, 2020
letter regarding their Ex Parte CIPA motion currently pending before Your Honor.

        First, we do not object to the Government’s withdrawal of its application for the exclusion
of time, not only because we previously consented, but also as Your Honor clearly indicated, it is
authorized under 18 U.S.C. §3161(h)(1)(d). However, my understanding is, the time excluded is
until the date our pretrial motions are decided by Your Honor, not the specific date of November
10, 2020 as was stated in the Government’s letter, nor is it because of their pending CIPA motion.

        Second, the Government mischaracterized my August 28, 2020 letter to Your Honor, my
letter and the exhibit attached thereto speak for themselves. The Government did not deny that,
over a period of less than eight months while our nation was hit with the unprecedented COVID-
19 pandemic, the defense team was provided with nine additional batches of discovery in addition
to what was provided in 2019, all given in a piece meal fashion. This manner of production
created an extra burden on the defense team, especially during the COVID-19 period.
           Case 1:19-cr-00804-VEC Document 68 Filed 09/02/20 Page 2 of 2


        Third, it is interesting that the Government “notes” in this letter to Your Honor that “the
Rule 16 discovery in this case does not include any classified materials that would require a
security clearance to review.” The Government then cites United States v. Al Farekh, 956 F. 3d
99, 109 (2d Cir. 2020), to support their position that because the pending CIPA motion was filed
Ex Parte, Mr. Meyer would automatically not have access to this MOTION even after he receives
a clearance. This is a misuse of the holding for the case cited. According to Al Farekh, a Section 4
CIPA motion filed ‘Ex Parte, in camera review can be an appropriate procedure for district
judges to rely upon when called to handle ‘particularly sensitive documents,’ and such hearing
shall be held only if ‘the Attorney General certifies to the court that a public proceeding may
result in the disclosure of classified information’. In another words, before such an Ex Parte
CIPA motion is filed requesting in camera review of “particularly sensitive documents”, the
Government has an affirmative duty to obtain a certification from the Attorney General to certify
that the “particularly sensitive documents” are classified in nature to such an extent that would
require protection against unauthorized disclosure for reasons of national security. As mentioned,
the Government “notes” there is no such classified materials involved in the case here, and,
clearly, the Government never obtained nor submitted any certification from the Attorney General
certifying there is any classified information that needs the kind of protection that Congress
intended under Section 4. Therefore, the Government Ex Parte CIPA motion shall be denied in its
entirety.

                                                                            Respectfully submitted,

                                                                          ___/s/ Valerie Y.C. Wong__
                                                                            Valerie Y.C. Wong
                                                                          Attorney(s) for Defendant
                                                                       Wong, Wong & Associates, P.C.
                                                                            150 Broadway, Suite 1588
                                                                              New York, NY 10038
                                                                             Phone: (212) 566-8080

cc: United States Attorney for the Southern District of New York (By ECF)
